DETAILED ACTION
This communication is responsive to the application and amended claim set filed January 17, 2019.  Claims 1-15 are currently pending.
Claims 1-10 and 13 are REJECTED for the reasons set forth below.  Claim 13 is rejected under 35 USC 112 only, and otherwise contains allowable subject matter.
Claims 11, 12, 14, and 15 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/US2017/043674, filed July 25, 2017, which claims priority to US 62/368,244, filed July 29, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informality:  
The end of claim 3 needs a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Both claims 5 and 13 recite the limitation that the weight percent of the α-olefin monomer in the HMW fraction is “at least 4% greater” than the weight percent of the α-olefin monomer in the LMW fraction.  It is not clear if the 4% is 4 weight percent (i.e., if a α-olefin monomer is present in the amount of, e.g., 40 wt%, in the HMW fraction, then the LMW fraction can contain no more than 36 wt%), or if it is relative to the amount of α-olefin monomer present in the LMW fraction (i.e., if the amount in the LMW fraction is 36 wt.%, then the amount present in the HMW fraction is at least 37.44 wt% (4% more than 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine et al. (WO 2014/209256).
Regarding claims 1-9, Fontaine teaches a composition comprising polypropylene and a bimodal or multi-modal elastomer.  (p. 2, lines 9-12).  An exemplar elastomer is an ethylene/1-octene copolymer composition with a high molecular weight fraction and a low molecular weight fraction.  (See Ex. 3.)  
The HMW fraction of Ex. 3 is present in the amount of 61% of the total elastomer, and the Mn of the HMW fraction is 87.7 kg/mol.  Octene is present in the HMW fraction in the amount of 53.14 wt%, and because ethylene and octene are the only monomers present, the balance (46.86 wt%) is ethylene.  Each of these values are within the claimed ranges.
The LMW fraction of Ex. 3 has an Mn of 4.76 kg/mol and an ethylene amount of 84.2 wt.%.  Further, the ratio of Mn(HMW) to Mn(LMW) is 18.4.  Each of these values are within the claimed ranges.
There are three differences between the Fontaine’s explicit disclosures regarding Example 3 and the present claims.
First, Fontaine is silent as to the density of the elastomer of Ex. 3.  However, Fontaine more generally teaches that the density of the elastomer is less than 0.9 g/cc (see p. 4, line 10), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Fontaine.

Third, Fontaine is silent as to the shear viscosities of Example 3.  However, rheological properties are dependent on the physical properties of polymers, including the types and amounts of monomers, molecular weights, and density.  An elastomer with substantially similar physical properties would be expected to exhibit substantially similar rheological properties, including shear viscosity.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 10, Fontaine teaches that the composition further contains additives such as fillers.  (p. 7, lines 27-31.)

Allowable Subject Matter
Claims 11, 12, 14, and 15 are allowed.  Claim 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Fontaine, discussed above) does not teach or fairly suggest the claimed method of making a multimodal elastomer.  In particular, Fontaine does not teach or fairly suggest the use of a biphenyl phenol complex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763